                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN
                            GREEN BAY DIVISION



UNITED STATES OF AMERICA,
                           Plaintiff,
      v.                                              Case No. 19-CR-67
XENGXAI YANG,
                           Defendant.


                        SENTENCING MEMORANDUM



             Xengxai Yang, by counsel, hereby submits this sentencing

memorandum. Counsel requests that the Court impose a sentence below the

effective guideline range to be followed by a term of supervised release.

I.    Procedural History

             Yang is charged in an indictment with armed bank robbery,

brandishing a firearm during the bank robbery, and possession of a short barreled

rifle, all contrary to 18 U.S.C. § 2113(a), 18 U.S.C. § 924(c)(1)(A)(ii), (B)(I), and 26

U.S.C. §§ 5841, 5845(a), 5861(d), 5871. Docket No. 1.

             Yang made his initial appearance with retained counsel (Attorney

Musolf) on April 23, 2019, and was ordered detained. Docket Nos. 5, 7. He has

been housed at the Brown County jail since that date.

                                                                 FEDERAL DEFENDER SERVICES
                                                                         OF WISCONSIN, INC.
                                           1
             Yang’s retained counsel filed a notice of an insanity defense (Docket

No. 8), and after a hearing, the Court ordered a psychological evaluation. Docket

Nos. 9, 10. On October 10, 2020, Dr. Berney filed a report (Docket No. 13) that, in

very short summary, did not support the insanity defense. Yang and his attorney

withdrew the insanity defense. Yang signed a plea agreement and on January 17,

2020, entered a guilty plea to Counts One and Two of the indictment. Docket Nos.

15, 16.

             However, on February 6, 2020, Yang filed a pro se request to withdraw

his plea and for appointment of new counsel. Docket No. 17. The Court held a

hearing on February 10, 2020, at which Yang’s retained counsel also moved to

withdraw. Docket No. 18. The Court granted that request and ordered new

counsel to be appointed. Id. The Court also noted that new counsel “will be

allowed to file a motion to withdraw the defendant’s plea and/or a motion for an

insanity defense, if either is warranted.” Id.

             Undersigned counsel filed a notice of appearance on February 19,

2020. Docket No. 19. Sentencing was adjourned upon a defense motion. Docket

Nos. 21, 22. After several status conference hearings (Docket Nos. 24, 25), counsel

for Yang filed a motion to withdraw Yang’s guilty plea and a request for leave to

re-institute the insanity defense. Docket No. 27. Yang also filed a neuro-

psychological examination report completed by Dr. Denver Johnson. Docket No.

                                                             FEDERAL DEFENDER SERVICES
                                                                     OF WISCONSIN, INC.
                                           2
28. After a hearing and briefing by the parties (Docket Nos. 31, 32, 33), the Court

entered an order granting the motion to withdraw the guilty plea. Docket No. 34.

Counsel for Yang then filed a notice of intent to assert an insanity defense. Docket

No. 36.

             On September 18, 2020, the Court held a telephone status hearing

during which the parties consented to a court trial. Docket No. 37. The parties

noted that the facts of the case would not be contested, and that the only issue for

the Court at trial would be the defendant’s mental state. Id. Yang filed a signed

waiver of his right to a jury trial (Docket No. 38), which the Court accepted after a

hearing and colloquy with the defendant. Docket Nos. 39, 40.

             On October 29, 2020, the Court held a court trial in which Dr. Berney

and Dr. Johnson were the only witnesses. Docket No. 43, 44. The Court found that

Yang had not established the insanity defense and found Yang guilty on all three

counts of the indictment. Id. Sentencing is scheduled for February 4, 2021.

II.   Nature and Circumstances of the Offense

             The facts of the case are not in dispute, and are summarized in the

PSR at paragraphs 17 – 25. In short, on March 15, 2019, Yang entered Community

First Credit Union in Appleton, Wisconsin, while wearing a mask and hooded

sweatshirt. He carried a short-barrelled .22 rifle which he pointed at the tellers. He

directed them to give him money from various tills, and restrained two of the

                                                               FEDERAL DEFENDER SERVICES
                                                                       OF WISCONSIN, INC.
                                          3
tellers with cable ties. Yang left the bank on foot with $10,745. As he walked away,

a patrol officer saw Yang wearing the same clothing and mask approximately a

block away from the bank. The officer took Yang into custody and recovered the

gun, the money, and Yang’s clothing. Yang gave a recorded statement admitting

all of the events of the robbery, including shortening the barrel of the .22 rifle.

III.   History and Characteristics of the Defendant

             Yang is 21 years old. He grew up in Appleton, Wisconsin, in an intact

family home with his parents and eight siblings, with extended family in the area.

Up to the facts of this case, Yang had a positive if unremarkable life. He lived with

his family, went to school, held a few jobs (with one long stint as a busboy), babysat

for relatives, and went fishing for fun. The support letters from his family

uniformly say that he was pleasant and friendly. He notably lacks a criminal

history, having no law enforcement contacts as an adult or juvenile.

             Yang’s mother described the defendant as having “memory and

educational struggles” throughout his history (PSR ¶70), and his brother also

confirmed a long history of comprehension issues with the defendant. PSR ¶72. In

2009, at approximately age nine, Yang was referred for a psychological evaluation

due to slow academic progress. This evaluation confirmed his family’s historical

opinions, finding Yang to have extremely low working memory, deficits in verbal




                                                                FEDERAL DEFENDER SERVICES
                                                                        OF WISCONSIN, INC.
                                           4
comprehension and processing, significant attention deficit, and a full scale IQ of

72. PSR ¶79.

                The Court received psychological evaluations performed by Dr.

Berney and Dr. Johnson for the NGI phase of the case. While they differed in their

ultimate conclusions regarding the defendant’s mental impairment at the time of

the crime, both doctors diagnosed Yang with a variety of mental illnesses and

congnitive disorders. Specifically, Dr. Berney found that Yang has concrete

thinking 1 and that his “ability for deductive reasoning, planning and forethought

are compromised.” Docket No. 13 at 6. Dr. Berney diagnosed Yang with mild

intellectual disability, depressive disorder due to another medical condition

(closed head injury), moderate neurocognitive disorder by history, malingering

(regarding memory deficits), history of attention deficit disorder, and history of tic

disorder. Id. at 9.

                Dr. Johnson diagnosed Yang with mild intellectual disability, major

depressive disorder mild, social anxiety disorder, panic disorder, post-traumatic

stress disorder, other psychotic disorder in remission, post-concussive syndrome,

and historical diagnoses of attention deficit disorder and Tourette’s disorder.

Docket No. 29 at 33.




1 Concrete thinking is reasoning that is based on what you can see, hear, feel and experience at the
moment, and can be considered the opposite of abstract reasoning.
                                                                              FEDERAL DEFENDER SERVICES
                                                                                      OF WISCONSIN, INC.
                                                    5
IV.   Sentencing Options

             18 U.S.C. ' 3553(a)(3) directs the Court to consider the kinds of

sentences available in making the sentencing decision. The sentences available in

this case are as follows:


      A.     A statutory sentencing range of zero to 25 years imprisonment
             on Count One pursuant to 18 U.S.C. § 2113(d), a consecutive
             statutory range of 10 years to life on Count Two pursuant to 18
             U.S.C. § 924(c)(1)(A)(ii), (B)(i), and a statutory range of zero to
             10 years on Count Three pursuant to 28 U.S.C. § 5871. PSR ¶95.
      B.     For Counts One and Three, an advisory guideline range of 51 -
             63 months, based on an offense level of 24 and a criminal
             history category of I. PSR ¶96. The guideline range for Count
             Two is the consecutive statutory mandatory minimum of 120
             months, resulting in a total effective guideline range of 171 –
             183 months (14¼ - 15¼ years). Id.
      C.     A non-guideline sentence, subject to the 120-month consecutive
             mandatory minimum term.
      D.     A term of supervised release of one to five years, pursuant to
             18 U.S.C. § 3583(b)(1). PSR ¶98.
V.    Argument

             The guidelines for the bank robbery and weapon possession parts of

the case (Counts One and Three) suggest an advisory imprisonment range of 51-

63 months (4¼ - 5¼ years), while the brandishing a weapon portion of the case

(Count two) requires a consecutive 120 month (10 year) sentence. Putting the three

together results in a total effective guideline range of 171 – 183 months (14¼ - 15¼

years). Separating the counts makes sense, one supposes, in the realm of guideline
                                                               FEDERAL DEFENDER SERVICES
                                                                       OF WISCONSIN, INC.
                                          6
analysis. But in practical terms, Yang’s actions were all of a single piece — he

robbed a bank while brandishing a short barreled rifle, and the main question at

sentencing is what sentence would be sufficient but not greater than necessary to

punish Yang for his crime.

             Ten years by itself is a very long sentence, and it is the very lowest

amount that Yang could receive. Since he has no criminal history of any kind, any

sentence will be Yang’s longest. He has been in custody since the date of the

offense, starting first at the Outagamie County jail and, for the lion’s share of the

approximately 23 months since his arrest, Yang has been housed at the Brown

County jail. Both facilities are county jails, not prisons, and thus do not have much

in the way of rehabilitative programming. Yang’s punishment has already started,

and will continue for many years to come.

             The guidelines and consecutive mandatory minimum sentence

together encompass the nature and circumstances of the offense. Congress made

the legislative determination that brandishing a firearm during a bank robbery

requires a 10-year consecutive term of imprisonment. That is a stiff punishment,

and by itself fulfills the policy goals of adequate deterrence and protection of the

public. Because of its mandatory consecutive nature, the overall sentence

reinforces the deterrence and public protection that come from the 10 years for

                                                              FEDERAL DEFENDER SERVICES
                                                                      OF WISCONSIN, INC.
                                          7
brandishing. The guidelines suggest that the overall sentence should be between

14¼ - 15¼ years. That amount would definitively meet the policy goals of § 3553(a),

but counsel respectfully argues that a sentence under the range would also meet

the statutory requirements.

             Punishments in state and federal court are often graduated.

Defendants can build their way up to long sentences, serving progressively longer

terms as their crimes either increase in number or severity. Yang’s case is different,

as this is his first offense. He didn’t build up to a severe crime and earn his way

into federal court; rather, his first offense took him immediately to the deep end of

the pool. Yang’s status as a first offender doesn’t shield him from the consequences

of his serious and dangerous crime, but it does at least imply that a sentence under

the range would still be enough to punish him, deter him, and protect the public.

Again, any sentence Yang serves will be his first and longest, and cannot be less

than 10 years. A 10-year sentence by itself is long, and it is very likely that the

sentence here will be longer than that. Summarily, then, while counsel recognizes

that the sentence won’t be just 10 years, counsel also argues that the sentence does

not need to be 15 years (for example) to address the facts of the case and the

statutory sentencing policies.




                                                               FEDERAL DEFENDER SERVICES
                                                                       OF WISCONSIN, INC.
                                          8
            Deterrence is always a difficult concept to address at sentencing.

Some people are deterred by the price of a monetary fine, so they don’t get

speeding tickets. Others are deterred by jail sentences, some by prison sentences,

and some (whether by lack of knowledge or forethought) are not deterred at all.

The sentence imposed should promote adequate deterrence, both generally and

specifically. Here, for Yang, a sentence below the effective guideline range would

still deter him. No matter the actual number, the sentence will be in double digits,

and should reasonably work to deter Yang from future crimes, as will the term of

supervision that follows. Up to five years of supervision are available, longer than

the usual three years. As for general deterrence, a sentence within or below the

range will be long enough to have some deterrent effect on others.

            Respect for the law flows from several sources in this case. First, the

case was thoroughly litigated, and Mr. Yang has had his day in court. Second, the

sentence imposed will provide respect for the law. The greater portion of the

sentence will come from the statutory mandatory consecutive 10-year term.

Congress required that penalty, and its imposition does exactly what the law

requires. The fact that the sentence is likely to be longer than that provides more

respect. As noted above, the charging statutes and guidelines provide some

separation between the parts of what is really a single offense. No matter the

                                                              FEDERAL DEFENDER SERVICES
                                                                      OF WISCONSIN, INC.
                                         9
viewpoint, all of Yang’s behavior will inform the sentence. No part is overlooked,

and the Court’s consideration of the offense and the offender when imposing

sentence provides respect for the law.

             As always, the final question is what sentence is sufficient but not

greater than necessary to accomplish the sentencing purposes of § 3553(a). The

guidelines try to impose a structure, but try as they might, a fair and just sentence

is perhaps more art than science. There is no single sentence that perfectly captures

every sentencing policy, and reasonableness is more of a range than a point.

Counsel for Yang argues that a sentence below the advisory range would still be

sufficient but not greater than necessary under § 3553(a).

VI.   Conclusion


             Therefore, based on the grounds listed above and upon those argued

orally at the sentencing hearing, counsel for Yang respectfully requests that the

Court impose a sentence below the effective range, to be followed by a term of

supervised release. Counsel requests that the Court decline to impose a fine as

Yang does not have the financial ability to pay. There is no restitution, as all of the

credit union’s money was recovered and no restitution claims have been

submitted to date.



                                                                FEDERAL DEFENDER SERVICES
                                                                        OF WISCONSIN, INC.
                                          10
                        Dated at Green Bay, Wisconsin, February 2, 2021.


                                                                           Respectfully submitted,


                                                                           s/ Tom Phillip
                                                                           Tom Phillip, Bar #1023113
                                                                           Attorney for Xengxai Yang
                                                                           Federal Defender Services of Wisconsin, Inc.
                                                                           801 E. Walnut Street, Second Floor
                                                                           Green Bay, Wisconsin 54301
                                                                           Tel: 920-430-9900
                                                                           Fax: 920-430-9901
                                                                           tom_phillip@fd.org

N:\Cases-Open\Y-Z\Yang, Xengxai - 20-065\Sentencing\Sent Memo FINAL.docx




                                                                                                 FEDERAL DEFENDER SERVICES
                                                                                                         OF WISCONSIN, INC.
                                                                             11
